Citation Nr: 1739961	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-21 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to December 1964 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran filed his initial claim for service connection for prostate cancer in April 2009.  In this claim, the Veteran claimed his prostate cancer was secondary to the medication he had taken for his kidney transplant.  In an August 2009 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas denied service connection.  That decision became final.

The Veteran filed a petition to reopen his previously denied claim for service connection for prostate cancer in August 2011.  In this claim, the Veteran contended that his prostate cancer was secondary to herbicide exposure.  In the October 2011 rating decision, the RO denied service connection for prostate cancer due to herbicide exposure.  The Veteran timely appealed.

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In his August 2013 appeal and again in a June 2017 statement, the Veteran requested a BVA hearing by live videoconference.  As a hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104 (a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103 (a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the claim must be remanded so that the Veteran may be provided with an opportunity to testify before a Veterans Law Judge at a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for a videoconference hearing before the Board to be held at the VA Regional Office in Houston, Texas at the earliest available opportunity for testimony on the issue of entitlement to service connection for prostate cancer.  

2. Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2016). 

3. After the hearing, return the claims file to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





